Citation Nr: 9908540	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left ankle status post arthrotomy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for a bilateral knee 
disorder secondary to degenerative joint disease of the left 
ankle status post arthrotomy.

3.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30, for the period from 
July 7, 1997 to September 5, 1997. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran's pertinent period of active service is from 
November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1997, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for bilateral knee 
disability and a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30, for the period from July 
7, 1997 to September 5, 1997.  The RO granted the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the left ankle, status post arthrotomy, 
assigning a 10 percent rating thereto, effective April 28, 
1997, the date of his claim.  The veteran subsequently 
perfected an appeal of that decision expressing his 
disagreement with the denials and the assigned rating.  A 
hearing on this claim was held in Atlanta, Georgia, on 
December 10, 1998, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a February 1998 decision, the RO granted the veteran an 
increase in the evaluation of his left ankle disability to 20 
percent, effective April 28, 1997, the date of his claim.  

The Board notes that at his December 1998 hearing, the 
veteran raised claims of entitlement to service connection 
for bilateral hip pain, low back pain, headaches, depression, 
and trouble sleeping, all secondary to his service-connected 
left ankle disability.  In a February 1998 statement he also 
raised a claim for a total and permanent disability rating 
for pension purposes.  These issues have not been developed 
by the RO and are referred to the RO for appropriate 
disposition.

The veteran's claims of entitlement to an increased rating 
for degenerative joint disease of the left ankle status post 
arthrotomy and entitlement to service connection for a 
bilateral knee disorder secondary to degenerative joint 
disease of the left ankle will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has not had surgery on his service-connected 
left ankle since February 1991.

2.  The veteran's service-connected left ankle was not 
immobilized by a cast prior to or during the period from July 
7, 1997, to September 5, 1997.


CONCLUSION OF LAW

There is no legal basis for a temporary total rating for 
convalescence for the period from July 7, 1997, to September 
5, 1997.  38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Addressing the veteran's claim of entitlement to a temporary 
total rating for convalescence for the period from July 7, 
1997, to September 5, 1997, under the provisions of 38 C.F.R. 
§ 4.30:

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3), set forth 
below, effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release.  

(A)  Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in: 

(1)  Surgery necessitating at least one 
month of convalescence

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited) 

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30.

In the present case, the evidence of record reveals that the 
veteran was indeed medically excused from work due to his 
service-connected left ankle disability for the period from 
July 7, 1997, to September 5, 1997, by both private and VA 
physicians.  However, the record also shows that these 
recommendations were not made following surgery or casting of 
the left ankle.  In fact, the record reveals that the veteran 
has not had surgery on his left ankle since February 1991, 
and there is no evidence that his left ankle was immobilized 
by a cast prior to or during the period during which he 
claims convalescence.  

While the Board is sympathetic to the fact that the veteran 
was medically recommended not to work during this timeframe, 
the provisions of 38 C.F.R. § 4.130, permit compensation only 
for convalescence related to surgery or casting of a service-
connected disability.  Since neither the medical evidence nor 
the veteran indicates that he had surgery or was casted 
during or prior to the period from July 7, 1997, to September 
5, 1997, there is no legal basis for an assignment of 
benefits under 38 C.F.R. § 4.30 (1998).  Accordingly, the 
Board denies the veteran's claim of entitlement to a 
temporary total rating for convalescence for the period from 
July 7, 1997, to September 5, 1997.


ORDER

There being no entitlement under the law to a temporary total 
rating for convalescence for the period from July 7, 1997, to 
September 5, 1997, the veteran's claim therefor is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to an increased rating for degenerative 
joint disease of the left ankle and entitlement to service 
connection for a bilateral knee disability secondary to his 
service-connected left ankle disability.  Initially, the 
Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented claims that are plausible.  The Board 
accordingly finds that the VA has a duty to assist him in the 
development of his claims.  38 U.S.C.A. § 5107(a).  This duty 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The veteran reports that he has pain in his left ankle on use 
and motion.  It is established Court doctrine that, in 
assigning a disability evaluation, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1998).  However, in the 
present case it does not appear that the RO has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) 
which are relevant in evaluating the severity of the 
disability at issue.  

Furthermore, the report of the most recent VA examination 
given to the veteran in June 1997, notes the range of motion 
in his left ankle; however, the report does not indicate 
passive or active motion, the normal ranges of motion, the 
degree to which the veteran's reported pain impacted his 
ability to move his ankle, his functional ability or whether 
the ankle was stable, weak, or easily fatigued.  Hence, it is 
unclear to what extent, if any, pain has restricted the 
veteran's functional ability of the left ankle.  As a result, 
the Board finds that this case must be remanded for another 
examination to include the above noted information.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Arnesen v. Brown, 
8 Vet. App. 432 (1995).  On remand, the veteran should be 
fully informed that his failure to report for his scheduled 
VA examination will result in his claim being denied.  
38 C.F.R. § 3.655 (1998).  Additionally, upon remand the 
veteran should be given the opportunity to add any recent lay 
or medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1997); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992). 

With regard to the veteran's alleged bilateral knee 
disability claimed as secondary to his service-connected left 
ankle disorder, the Board notes that an August 1998 statement 
submitted by a private physician indicates that the veteran's 
knee problems are related to his left ankle disability but 
does not provide an explanation for his conclusion.  
Additionally, the June 1997 VA examination of the veteran's 
knees did not include x-rays of the knees, which would be 
probative of a current disability.  Therefore, the Board 
requests that the RO schedule the veteran for a VA orthopedic 
examination of his knees.  The examiner should identify any 
current disability of the knees and render an opinion as to 
whether the veteran's knee disability, if any, is related to 
his service-connected left ankle disability.  

Finally, the Board notes that the veteran indicated in May 
1990 that he was applying for Social Security (SSA) 
disability benefits.  There is no indication in the record as 
to whether or not he received such benefits, and any SSA 
records were not requested or associated with the claims 
folder.  The Board finds that such records may be probative 
to the veteran's pending claim, and accordingly it should be 
determined if the veteran was granted SSA disability 
benefits, and, if so, the SSA records should be requested and 
associated with the veteran's claims folder for RO review.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992); 
38 U.S.C.A. § 5103(a) (West 1991).  Additionally, upon remand 
the veteran should be given the opportunity to add any recent 
lay or medical evidence to the record.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  The 
veteran should also identify the VA 
facilities where he has had recent 
treatment for his knees and left ankle.

2.  Upon receipt of the above 
information, the RO should attempt to 
secure copies of all VA outpatient and 
hospitalization treatment records 
pertaining to the veteran from the 
identified VA medical facility or 
facilities, from January 1998.

3.  The RO should contact the veteran and 
inquire as to whether or not he has 
received a response from the SSA 
regarding his claim for disability 
benefits.  If he has been granted 
benefits by the SSA, the RO should take 
all appropriate steps to obtain all 
records compiled in conjunction with the 
Social Security Administration's award of 
disability benefits to the veteran, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.  These 
records should then be associated with 
the veteran's claims folder.

4.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an orthopedic examination of his knees.  
The veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The examiner 
should be specifically requested to 
provide opinions as to the presence or 
absence of any current left or right knee 
disability and as to whether any current 
left or right knee disability is 
etiologically related to the veteran's 
service-connected left ankle disability.  
All necessary tests and studies should be 
performed, to include x-rays of the 
veteran's knees.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

5.  Additionally, the RO should schedule 
the veteran for an orthopedic examination 
of his left ankle.  The veteran should be 
informed of the consequences of failing 
to report for the scheduled examination.  
It is very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  The veteran's left ankle 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion of the 
left ankle.  The examiner should also be 
asked to note the normal ranges of motion 
of the ankle.  Additionally, the examiner 
should be requested to determine whether 
the veteran's left ankle exhibits 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left ankle 
is used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  Any 
necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


